Citation Nr: 0330706	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  96-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1965 to 
September 1967 (including in Vietnam from May 2, 1967 to 
September 1967).

Historically, a November 1971 rating decision denied service 
connection for an acquired psychiatric disability.  After 
appellant was provided timely notification of that rating 
decision that month, he did not file a timely Notice of 
Disagreement therewith.  That November 1971 rating decision 
represents the last final decision with regards to the 
acquired psychiatric disorder service connection issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the 
Roanoke, Virginia, Regional Office (RO), which denied 
reopening of the acquired psychiatric disorder service 
connection claim.  By a November 1998 determination (See 
November 1998 Supplemental Statement of the Case), that 
Regional Office reopened, but denied on the merits, the 
issue of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  Jurisdiction over the case was subsequently 
transferred to the Winston-Salem, North Carolina, Regional 
Office (RO).  A December 2001 Board hearing was held before 
the undersigned Board member in Washington, D.C.  

In a May 2002 decision, the Board affirmed the RO's 
reopening of the claim but denied the appellate issue on the 
merits.  Subsequently, the appellant appealed that May 2002 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, appellant, through his 
attorney, and the Secretary of the VA (appellee) filed a 
joint motion for remand of that May 2002 Board decision 
insofar as it denied on the merits the appellate issue.  By 
subsequent Order, the Court granted the joint motion for 
remand, vacated that May 2002 Board decision insofar as the 
appellate issue was denied on the merits, and remanded the 
case for readjudication.  


REMAND

In a July 2003 faxed written statement, appellant's attorney 
pointed out that according to military records in the claims 
folder, on May 12, 1967, Bien Hoa Air Base was attacked 
resulting in 189 rounds impacting on the base, with American 
casualties and destruction of aircraft; and that during that 
period, appellant was assigned to a battalion stationed at 
Long Binh.  Appellant's attorney argues that Long Binh "is 
only a short distance" from Bien Hoa Air Base; that although 
appellant had stated that enemy attacks had occurred in 
June, July, and September 1967, appellant also had indicated 
his uncertainty as to the exact time frame; and that the 
evidence was now sufficient to corroborate an in-service 
stressor.  Accompanying his July 2003 faxed written 
statement was a map of the Bien Hoa Air Base and Long Binh 
Main Base Camp area, which appears to indicate a close 
proximity between said locations.  

Since it does not appear that appellant has been afforded a 
VA psychiatric examination specifically to determine whether 
he has a post-traumatic stress disorder and, if so, its 
etiology, it is the Board's opinion that such an examination 
should be arranged.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange an examination 
by a VA board of psychiatrists to 
determine the nature and etiology of any 
acquired psychiatric disorder presently 
manifested.  The examiners should review 
the entire claims folder and express an 
opinion, with degree of probability 
expressed in terms of is it at least as 
likely as not, as to:  (a) What is the 
approximate date of onset of any 
acquired psychiatric disorder that may 
be currently manifested and its 
etiology; (2) is a post-traumatic stress 
disorder currently manifested, and (3) 
if a post-traumatic stress disorder is 
currently manifested, is it 
etiologically related to appellant's 
active service?  The examination report 
should contain a social, industrial, and 
military history, as well as clinical 
findings upon which the diagnosis is 
based, and provide an adequate rationale 
for the medical conclusions, including 
with regard to the sufficiency of the 
claimed stressors.  In the event any 
additional examination/diagnostic 
studies (such as psychologic 
examination/testing) are medically 
deemed necessary to determine the 
etiology of the claimed disability, then 
these should be accomplished.  In making 
this determination, the examiners should 
consider any research information 
provided; and utilize the nomenclature 
regarding post-traumatic stress disorder 
set forth in the American Psychiatric 
Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition 
(DSM-IV).  See 38 C.F.R. § 4.130 (2002).  
See also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).  Specifically, if 
PTSD is found, it should be indicated 
whether the shelling of a "nearby" air 
base provides sufficient stressor to 
sustain the diagnosis.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should 
be commented upon by the examiners in 
their report(s).

2.  The RO should review any additional 
evidence and readjudicate on the merits 
the issue of service connection for an 
acquired psychiatric disorder, to 
include post-traumatic stress disorder, 
with consideration of pertinent evidence 
and applicable court precedents and 
statutory and regulatory provisions.  

In the event the benefit sought is not granted, the 
appellant, through his attorney, should be furnished with a 
supplemental statement of the case (including 38 C.F.R. 
§ 3.304(f) (2002), as amended) and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.  No action is required of the 
appellant until he is notified.  No opinion as to the 
ultimate outcome in this case is intimated by the action 
taken herein.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


